THE COURT
(WOODRUFF, Circuit Judge)
held, that the petition must be dismissed; that the 2d section of the act confers jurisdiction on the circuit court to review, in the manner prescribed in - such section, the decisions of the district court, only in cases where special provision is not otherwise made by the act for the review of such decisions; that the 8th section of the act makes provision for a review of the decision of the district court allowing the claim of a creditor, by allowing an appeal to the circuit court, by the assignee, from such decision; and that, although the 22d section gives to a creditor the right to institute an investigation into'the validity of the claim of another creditor, yet, when an investigation has been had, and a decision as to the validity of the claim has been made by the district court, the right of the objecting creditor to contest the claim ceases, and any further proceeding to review the decision must be taken by the assignee, by appeal, under the 8th section.